Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 1 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 2 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 3 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 4 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 5 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 6 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 7 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 8 of 9
Case 19-20053-GLT   Doc 16   Filed 01/30/19 Entered 01/30/19 14:21:12   Desc Main
                             Document     Page 9 of 9
